Title: To James Madison from John Hurt, 12 May 1795
From: Hurt, John
To: Madison, James


Dear Sir,Mr. Maury’s 12th. May 1795
I called at Capt. Walkers, and in the course of our conversation proposed that you should give him 100 Dollars for his horse—& that he might have the advantage of a few days to try to get more if he could. His price was 40 £—but he said he would take him to next Orange Court & if he could not get it—he would take the 100 Dollars. I afterwards examined the horse more minutely & discovered what I thought a great fault in his withers, or the upper point of his left, or near shoulder—after which I said no more about him, but left it altogether to yourself, as Capt. Walker seemed very fair in proposing to let you try him. He is not more than 9 years old, & the greatest blemish I had before discovered was in his right hind leg.
Since reflecting upon Mr. Smiths Tract of land, according to your account of it, & what I saw, I should be glad to know his price, if you can without much trouble to your self, inform me in a few days by letter. At the same time I must inform you, that if I purchase it—it must be by his agreeing to take Kentuckey land in part payment, that is, about 1000. or 1200 £ ready cash, & the ballance in Kentuckey land at one Dollar at least ⅌ Acre. My Kentuckey land was given to me by the Assembly of Virginia, & is not to be considerd in the same light with Speculators land. A letter would find me at Colo. Morris’s, for a week or two, & after that, I at present, know not where. Please to present my compliments to your lady, & the family. I am Dear Sir Your humble servant
John Hurt
